866 F.2d 1416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard PEAMON, Plaintiff-Appellant,v.F & J ASSET MANAGEMENT CORP., Defendant-Appellee.
No. 88-3158.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 13, 1988.Decided:  Jan. 30, 1989.

Richard Peamon, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
Richard Peamon, a Maryland resident, appeals from the district court's order dismissing without prejudice his action requesting various kinds of relief, including large amounts of money damages, against the now defunct F & J Asset Management Corp.  (F & J) of Georgia.  We affirm.


2
Peamon claims F & J tacitly refuses to finance construction of "The First Black Golf and Country Club in the Nation" and has failed to return a portfolio he sent F & J which contains details of Peamon's plan to build such a club.  He also alleges F & J has never contacted him about his proposal.


3
In order to bring the Georgia based F & J into the Maryland district court, Peamon would have to allege facts in his complaint showing F & J had minimum contacts with Maryland.  World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980);  Chung v. Nana Development Corp., 783 F.2d 1124 (4th Cir.1986);  Md.Cts. & Jud.Proc.Code Ann. Sec. 6-103 (1984).  Nothing in the record, including Peamon's complaint, establishes personal jurisdiction over F & J.  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.


4
AFFIRMED.